DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-5 and 8 (Currently amended)
Claims 3, 7 and 9-11 (Original)
Claims 6 (Canceled)
Claims 11-14 (New)

Response to Argument
Applicant’s arguments and amendments, filed on 12/21/2020, have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action. 
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. 2017/0158071), in view of Herman (U.S. 2014/0093760).

Regarding claim 1, Reynolds teaches a method for operating a charging column (100, Fig. 1; or 110, Fig. 9, similar to Fig. 1 of the Application), in which a plurality of electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) that are simultaneously connected (abstract, lines 1-4; [0052], lines 4-6) at respective connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) of the charging column charging column (100, Fig. 1; or 110, Fig. 9) are charged (abstract) by means of a charging control (106, Fig. 1; [0048]) of the charging column (100, Fig. 1; or 110, Fig. 9), wherein the charging control (106, Fig. 1) charges ([0006], lines 13-20) the simultaneously connected electric vehicles (abstract, lines 1-4; [0052], lines 4-6) exclusively individually ([0006], lines 13-20) (see Note 1 below),
wherein the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) are each charged up to a state of charge ([0060], lines 8-12; [0066], line 11; [0107]) according to a sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9),
wherein the simultaneously connected electric vehicles are charged from the state of charge ([0060], lines 8-12; [0066], line 11; [0107]) to a full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) according to the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 only when all of the simultaneously connected electric vehicles have been charged  ([0006], lines 7-20; [0066] [0094]) to the state of charge ([0060], lines 8-12; [0066], line 11; [0107]).
Reynolds does not explicitly teach a nominal state of charge.
However, Herman teaches a nominal state of charge ([0102], lines 17-20) and fully state of charge ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a nominal state of charge of Herman’s into Reynolds’s, in order to detect the battery status due to aging and/or to determine if the battery needs conditioning ([0102] [0053]; Herman).
Note 1: The Examiner notes that although Reynolds doesn’t explicitly mention the vehicles are exclusively charged in an individual basis, throughout his disclosure Reynolds teaches the advantages of maximizing the magnitude of current delivered to each vehicle. Reynolds achieves this “maximizing” of current by delivering power to one vehicle at a time. Although not explicitly mentioned, inherently Reynold’s goal is for the system to distribute power sequentially, and thus, deliver power “exclusively individually” to each vehicle.
Regarding claim 2, Reynolds teaches the method according to claim 1, in view of Hermann, wherein the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) is provided according to a recorded specification ([0029] [0107] [0109]) ([0065], last 3 lines) of an operator ([0007] [0008]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 3, Reynolds teaches the method according to claim 2, wherein the specification ([0029] [0107] [0109) of the operator ([0008] [0029]) of the charging column (100, Fig. 1; or 110, Fig. 9) is recorded by means of a user interface (304, Fig. 3; [0066] [0103]; abstract, lines 11-14) of the charging column (100, Fig. 1; or 110, Fig. 9).or is received by means of a communications interface ([0044] [0063] [0103]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 4, Reynolds teaches the method according to claim 1, in view of Hermann, the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) corresponds to an order ([0058] [0066] [0107]) in which each of the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4 to 110, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) were each connected to the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 5, Reynolds teaches the method according to claim 4, in view of Hermann, wherein the same value ([0006], lines 7-20; [0066], in which the same specified charging period corresponding to the state of charge [0060], lines 8-12; [0066], line 11; See Note 2 below in claim 11) for the state of charge ([0060], lines 8-12; [0066], line 11; [0107]) is specified for all electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9).
Regarding claim 7, Reynolds teaches the method according to claim 1, in view of Hermann, wherein after the connection (abstract, lines 1-4; [0052], lines 4-6; [0060]) of the respective electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9), it is checked whether any of them has an increased priority status ([0058] [0066] [0104]), whereby  priority status will be charged first ([0058] [0066] [0104]).
Regarding claim 8, Reynolds teaches a charging column (100, Fig. 1; or 110, Fig. 9, similar to Fig. 1 of the Application), comprising a plurality of connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) for the simultaneous connection (abstract, lines 1-4; [0052], lines 4-6)  of a plurality of electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) and a charging control (106, Fig. 1)  that is equipped for the purpose of charging the electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) simultaneously connected (abstract, lines 1-4; [0052], lines 4-6) to the respective connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9), wherein the charging control (106, Fig. 1) is equipped for the purpose of charging ([0006], lines 13-20) the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) exclusively individually (see Note 1 above in claim 1),
wherein the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) are each charged up to a state of charge ([0060], lines 8-12; [0066], line 11; [0107]) according to a sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9),
wherein the simultaneously connected electric vehicles are charged from the state of charge ([0060], lines 8-12; [0066], line 11; [0107]) to a full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) according to the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 only when all of the simultaneously connected electric vehicles have been charged  ([0006], lines 7-20; [0066] [0094]) to the state of charge ([0060], lines 8-12; [0066], line 11; [0107]).
Reynolds does not explicitly teach a nominal state of charge.
However, Herman teaches a nominal state of charge ([0102], lines 17-20) and fully state of charge ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a nominal state of charge of Herman’s into Reynolds’s, in order to detect the battery status due to aging and/or to determine if the battery needs conditioning ([0102] [0053]; Herman).
Regarding claim 9, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Hermann, wherein the connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) and the charging control (106, Fig. 1) are assembled in a retrofittable expansion module (so that multiple vehicles EV1-EV4 can be connected simultaneously to module 110, Fig. 9, similar to Fig. 1 of the Application).
Regarding claim 10, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Hermann, wherein at least one of the connections(114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) is designed as a connection (114, Fig. 1 or connection of EV1 to 110, Fig. 9) operating in subordinate position ([0058] [0066] [0104]), wherein the charging control (106, Fig. 1)  is equipped for the purpose of recharging an electric vehicle (120, Fig. 1; or EV1, Fig. 9) connected to this connection (114, Fig. 1 or connection of EV1 to 110, Fig. 9) at lower priority ([0058] [0066] [0104]) than the electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9) 
Regarding claim 12, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Hermann, wherein the sequence is provided according to a recorded specification ([0029] [0107] [0109]) ([0065], last 3 lines) of an operator ([0007] [0008]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 13, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9)  according to claim 12, in view of Hermann, wherein the specification ([0029] [0107] [0109) of the operator ([0008] [0029]) of the charging column (100, Fig. 1; or 110, Fig. 9) is recorded by means of a user interface (304, Fig. 3; [0066] [0103]; abstract, lines 11-14) of the charging column (100, Fig. 1; or 110, Fig. 9).or is received by means of a communications interface ([0044] [0063] [0103]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 14, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9)  according to claim 8, in view of Hermann, wherein the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) corresponds to an order ([0058] [0066] [0107]) in which each of the simultaneously connected electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) were each connected to the charging column (100, Fig. 1; or 110, Fig. 9).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. 2017/0158071) and Hermann (U.S. 2014/0093760), as applied above in claim 8, in view of Jefferies (U.S. 2013/0162221).
Regarding claim 11, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Hermann, wherein the charging column (100, Fig. 1; or 110, Fig. 9) has a user interface (304, Fig. 3) ([0066]; abstract, lines 11-14) at which a user can choose ([0110] [0116]) that his electric vehicle (e.g., 120, Fig. 1; or EV1, Fig. 9) will be charged at lower priority ([0058] [0066] [0104]), wherein the charging control (106, Fig. 1) is equipped for the purpose of recharging this electric vehicle at lower priority ([0058] [0066] [0104]) than the electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9) connected to the other connections (113, Fig. 1 or connections of EV2-EV4 to 110, Fig. 9).
Reynolds does not teach (user can choose…and/or at) a discounted rate.
Jefferies teaches user can select a discounted rate ([0012]); Note 2: SOC determines charging time and cost of charge ([0004] [0005]); charging prioritization based on SOC ([0008]-[0010]); selection of charging input data ([0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discounted rate of Jefferies’s into Reynolds’s, in view of Hermann’s, in order to save charging cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 23, 2021